Syllabus by
MARSHALL, CJ.
REAL ESTATE
(510 L2) (510 F3) Where a plaintiff prays a personal judgment and foreclosure of a conditional land contract, the defendant is entitled to have the issue of personal judgment, if such issue is joined, submitted to the determination of a jury, and a denial of that right by the trial court is error.
CONTRACTS
(150 Da) Where liquidated damages are provided for in a contract as compensation for a breach upon the part of one party to the contract, such contract provides the measure of damages and no further recovery may be had by the complaining party.
Kinkade, Robinson, Jones, Matthias, Day and Allen, JJ, concur.